DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2.      Applicants ‘response and amendment of 12/8/2021 are acknowledged. Claim 1 has been amended. Claims 2 and 12 have been canceled.

Continued Examination Under 37 CFR 1.114
3.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
Status of the Claims
4.    Claims 1, 3-5 10-11 and 13-20 are pending. Claim 1 has been amended. Claims 2 and 12 have been canceled. . Claims 6-9 have been canceled by previous amendment. Claims 1, 5 and 10-14 are under consideration. Claims 3-5 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Rejections Moot
Claim Rejections - 35 USC § 103
5.     Rejection of claim 12   under 35 U.S.C. 103 as being un-patentable over Castado et al. (US Pat Pub. 20070116711) in view of  Parkhill et al. Nature Genetics, vol. 31, no.1, pp.32-40, 2003 is moot in view of cancelation of said claims. 
Rejections Withdrawn
Claim Rejections - 35 USC § 103
.
6.     Rejection of claims 1, 5 and 10-11 and 14 under 35 U.S.C. 103 as being un-patentable over Castado et al. (US Pat Pub. 20070116711) in view of  Parkhill et al. 
New Rejections 
Claim Rejections - 35 USC § 112
 7.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.     Claims 1, 5 and 10-11 and 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      Claim 1  is  unclear for reciting an open language (comprising ) and closed language (selected from the group consisting of).  
2100> 2173> 2173.02 - Determining Whether Claim Language is Definite (E9_R-10.2019)
claim language unclear. In re Buszard, 504 F.3d 1364, 1366, 84 USPQ2d 1749, 1750 (Fed. Cir. 2007)(claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and... explanation on the record that a person of ordinary skill in the relevant art would not consider the claim language unclear. In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014). For the latter option, in some...

       Claim 1  is  also unclear for reciting that the protein is a lipoprotein and then a lipopeptide. The specification teaches that SEQ ID NO:13 and 14 are fragments? Therefore claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. 
     One of ordinary skilled in the art must have to be able and reasonably  envision the structure and how to search said claims, in this case it is very unclear to search claim 1.

Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


.
10.     Rejection of claims 1, 5 and 10-11 and 14  under 35 U.S.C. 103 as being un-patentable over  Ross et al. (PLOS Pathogens vol. 9, issue 4 pp. 1-14, April 2013); Mills et al. (US 20110294736) and Castado et al. (US Pat Pub. 20070116711) in view of  Parkhill et al. (Nature Genetics, vol. 31, no.1, pp.32-40, 2003). 

      The amended  claims are drawn to :
          A  method for enhancing a Th1 and /or Th17 response in a subject in need thereof comprising administering to the subject a lipoprotein obtainable from Bordetella pertussis, the lipoprotein having an N terminal signal peptide of less than 40 amino acids in length wherein the N terminal signal peptide comprises a lipobox comprising an amino acid sequence XI, X2, X3, X4, wherein XI can be selected from Leucine, Valine and Isoleucine; X2 can be selected from Alanine, Serine, Threonine, Valine and Isoleucine; X3 can be selected from Glycine, Alanine, and Serine; and X4 is Cysteine, wherein X4 is capable of being acylated, wherein the lipoprotein is a Toll-like receptor 2 agonist and an aduvant, wherein the lipoprotein is selected from the group consisting of a lipopeptide comprising the amino acid sequence of SEQ ID NO: 13 and a lipopeptide comprising the amino acid sequence of SEQ ID NO: 14. 
       Ross et al. teach a  method for enhancing a Th1 and /or Th17 response in a subject in need thereof. Ross et al., teach relative contribution of Th1 and Th17 cells in adaptive immunity to Bortedella purtossis ( see title). Ross et al. teach   that “The aim of this study was to examine the relative contribution of Th1 and Th17 cells in host immunity to infection with B. pertussis and in immunity induced by immunization with Pw (whole cell pertussis vaccines) and Pa (acellular pertussis vaccines) and to use this information to help rationally design a more effective Pa ( see abstract , fig 1 and results). Ross et al. teach  our findings demonstrate that Th1 and Th17 both function in protective immunity induced by infection with B. pertussis or immunization ( see abstract). Ross et al. teach   alum as an adjuvant ( see abstract). Ross et al. teach   that 
         Mills et al. teach administering pharmaceutical composition of at least one Toll-like Receptor agonist to a subject ( see claim 4).  Mills et al. teach at least one Toll-like Receptor agonist is an agonist for at least one of Toll-like Receptor 2 (claim 5). Mills et al.t each compositions for use in the treatment and/or prevention of disease which is mediated by autoreactive Th1 and/or Th17 T cells ( see claim 9). Mills et al. teach compositions   in conjunction with a TLR agonist in vitro, or a suitable adjuvant in vivo ( see para 0084). Mills et al. teach immunization with lipid protein and Bordetella pertussis ( see para 0155). Mills et al. do not teach a lipopeptide comprising SEQ ID NO:13 and SEQ ID No: 14. 
        Castado et al. teach a method for enhancing a Th1 response in a subject in need thereof by proteins of Bordetella pertussis (see paragraph 0271-0277).  Castado et al. teach an immunogenic composition comprising at least or exactly two, three, four, five, six, seven, eight, nine or ten different Bordetella, preferably B. pertussis, antigens wherein the antigens are selected from at least two, three, four or five groups of proteins (see claim 11). Castado et al., teach the immunogenic composition comprising lipoporitens. Castado et al. teach also teach vaccine, adjuvants, and a method for treating or preventing Bordetella infection comprising administering the vaccine (see claims 65-66 and 69). A method for treating or preventing Bordetella infection comprising administering the immunogenic composition. Castado et al. teach also teach limitations of claims 5, 10-11 pathogen, infectious agent, bacterium, Bordetella pertussis and antigen from the pathogen (see abstract and claims). 
      Castado et al. teach the provision of the Bordetella pertussis BASB232 polypeptide encoded by Orf48, Orf45 and Orf46 (see abstract , para 0001, 0008, 0018-0023 and 0035-0037) Orf48 comprises also SEQ ID NO: 14 of the present application (see sequence alignment VB60452 below). Castado et al. discloses corresponding immunogenic compositions. Also described is a vaccine comprising the above Bordetella disease such as whooping cough. The immunogenic composition and vaccine are useful for treating or preventing Bordetella infections such as B. pertussis, B. parapertussis or B. bronchiseptica infections, by administering the vaccine to a host. Orf45 is disclosed as a peptidoglycan-associated lipoprotein, Orf46 as an outer membrane lipoprotein (OmIA) (see claim 27), and orf48 as an outer membrane and transmembrane lipoprotein Orf48, Orf45 and Orf46, (see para 0019,).       The limitations  lipoprotein having an N terminal signal peptide of less than 40 amino acids in length is taught  by  Castado et al. 
        Thus, Castado et al., teach a method for enhancing a Th1 response in a subject in need thereof comprising administering to the subject a lipoprotein obtainable from Bordetella pertussis, the lipoprotein having an N terminal signal peptide of less than 40 amino acids in length, wherein the lipoprotein is a Toll-like receptor 2 agonist, wherein the lipoprotein is a lipopeptide comprising the amino acid sequence of SEQ ID NO: 14. However, Castado et al., do not teach SEQ ID NO:13.
         Parkhill et al.  teach lipoproteins from Bordetella pertussis having 100% identity to SEQ ID NOs: 13 and 14 (see below the sequence alignments). The limitations  lipoprotein having an N terminal signal peptide of less than 40 amino acids in length wherein the N terminal signal peptide is taught by the lipoproteins of Parkhill et al.  
      It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references to obtain the instant invention. Ross et al. teach   that “Bacterial clearance mediated by Pa-induced Th17 cells was associated with cell  recruitment to the lungs after challenge. Finally, protective immunity induced by an experimental Pa could be enhanced by substituting alum with a TLR agonist that induces Th1 cells ( see abstract pages 10-11). Mills et al. teach at least one Toll-like Receptor agonist is an agonist for at least one of Toll-like Receptor 2 ( claim 5). Mills et al.t each compositions for use in the treatment and/or prevention of disease which is mediated by autoreactive Th1 and/or Th17 T cells ( see Bordetella pertussis and sequences 100% identical to SEQ IDs 13 and 14. Castado et al. teach a method for enhancing a Th1 response in a subject in need thereof by proteins of Bordetella pertussis using lipoproteins.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of  Mills et al.  and Castado et al., to include the Bordetella pertussis lipoproteins taught by Parkhill et al.  in their immunogenic composition. 
    The motivation for including other sequences  or protein comes from teaching of Castado et al. that recite “an immunogenic composition comprising at least or exactly two, three, four, five, six, seven, eight, nine or ten different Bordetella, preferably B. pertussis, antigens wherein the antigens are selected from at least two, three, four or five groups of proteins”.  
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to include or exclude adjuvants in an immunogenic composition or a system thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Result for SEQ ID NO:14 for Castado 
RESULT 1
US-10-574-297-96
; Sequence 96, Application US/10574297
; Patent No. 8574596
; GENERAL INFORMATION:

;  APPLICANT:  DENOEL, Philippe
;  APPLICANT:  GODFROID, Fabrice
;  APPLICANT:  POOLMAN, Jan
;  TITLE OF INVENTION: PERTUSSIS ANTIGENS AND USE THEREOF IN
;  TITLE OF INVENTION:  VACCINATION
;  FILE REFERENCE: VB60452
;  CURRENT APPLICATION NUMBER: US/10/574,297
;  CURRENT FILING DATE:  2006-03-31
;  PRIOR APPLICATION NUMBER: PCT/EP2004/011082
;  PRIOR FILING DATE: 2004-10-01
;  PRIOR APPLICATION NUMBER: GB 0323113.1
;  PRIOR FILING DATE: 2003-10-02
;  PRIOR APPLICATION NUMBER: GB 0323112.3
;  PRIOR FILING DATE: 2003-10-02
;  NUMBER OF SEQ ID NOS: 110
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 96
;   LENGTH: 167
;   TYPE: PRT
;   ORGANISM: Bordetella pertussis
US-10-574-297-96

  Query Match             100.0%;  Score 82;  DB 8;  Length 167;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CANPSASSGVYTYGQ 15
              |||||||||||||||
Db         33 CANPSASSGVYTYGQ 47
   
   SEQ ID  13 and 14 for  Parkhill et al.  
Result for SEQ ID NO:13
RESULT 13
Q7VXZ9_BORPE
ID   Q7VXZ9_BORPE            Unreviewed;       375 AA.
AC   Q7VXZ9;
DT   01-OCT-2003, integrated into UniProtKB/TrEMBL.
DT   01-OCT-2003, sequence version 1.
DT   07-OCT-2020, entry version 67.
DE   SubName: Full=Putative lipoprotein {ECO:0000313|EMBL:CAE41858.1};
GN   OrderedLocusNames=BP1569 {ECO:0000313|EMBL:CAE41858.1};

OC   Bacteria; Proteobacteria; Betaproteobacteria; Burkholderiales;
OC   Alcaligenaceae; Bordetella.
OX   NCBI_TaxID=257313 {ECO:0000313|Proteomes:UP000002676};
RN   [1] {ECO:0000313|Proteomes:UP000002676}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Tohama I / ATCC BAA-589 / NCTC 13251
RC   {ECO:0000313|Proteomes:UP000002676};
RX   PubMed=12910271; DOI=10.1038/ng1227;
RA   Parkhill J., Sebaihia M., Preston A., Murphy L.D., Thomson N., Harris D.E.,
RA   Holden M.T., Churcher C.M., Bentley S.D., Mungall K.L.,
RA   Cerdeno-Tarraga A.M., Temple L., James K., Harris B., Quail M.A.,
RA   Achtman M., Atkin R., Baker S., Basham D., Bason N., Cherevach I.,
RA   Chillingworth T., Collins M., Cronin A., Davis P., Doggett J., Feltwell T.,
RA   Goble A., Hamlin N., Hauser H., Holroyd S., Jagels K., Leather S.,
RA   Moule S., Norberczak H., O'Neil S., Ormond D., Price C., Rabbinowitsch E.,
RA   Rutter S., Sanders M., Saunders D., Seeger K., Sharp S., Simmonds M.,
RA   Skelton J., Squares R., Squares S., Stevens K., Unwin L., Whitehead S.,
RA   Barrell B.G., Maskell D.J.;
RT   "Comparative analysis of the genome sequences of Bordetella pertussis,
RT   Bordetella parapertussis and Bordetella bronchiseptica.";
RL   Nat. Genet. 35:32-40(2003).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; BX640415; CAE41858.1; -; Genomic_DNA.
DR   RefSeq; NP_880303.1; NC_002929.2.
DR   STRING; 257313.BP1569; -.
DR   EnsemblBacteria; CAE41858; CAE41858; BP1569.
DR   KEGG; bpe:BP1569; -.
DR   PATRIC; fig|257313.5.peg.1684; -.
DR   eggNOG; COG3317; Bacteria.
DR   HOGENOM; CLU_056157_0_0_4; -.
DR   KO; K07287; -.
DR   OMA; DSMQELK; -.
DR   BioCyc; BPER257313:BP1569_1-MONOMER; -.
DR   Proteomes; UP000002676; Chromosome.
DR   Gene3D; 3.30.310.170; -; 1.
DR   InterPro; IPR042268; BamC_C.
DR   InterPro; IPR010653; NlpB/DapX.
DR   Pfam; PF06804; Lipoprotein_18; 1.
PE   4: Predicted;
KW   Lipoprotein {ECO:0000313|EMBL:CAE41858.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002676};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..22
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           23..375
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004293147"
FT   REGION          36..67
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        50..67
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   375 AA;  41495 MW;  F8654E77C5403E1E CRC64;

  Query Match             100.0%;  Score 78;  DB 266;  Length 375;

  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CSDVNQLLGNEESVD 15
              |||||||||||||||
Db         22 CSDVNQLLGNEESVD 36

Result for SEQ ID NO:14
RESULT 10
Q7W3W5_BORPA
ID   Q7W3W5_BORPA            Unreviewed;       167 AA.
AC   Q7W3W5;
DT   01-OCT-2003, integrated into UniProtKB/TrEMBL.
DT   01-OCT-2003, sequence version 1.
DT   07-OCT-2020, entry version 70.
DE   SubName: Full=Putative lipoprotein {ECO:0000313|EMBL:CAE39195.1};
GN   Name=pcp {ECO:0000313|EMBL:CAE39195.1};
GN   OrderedLocusNames=BPP3912 {ECO:0000313|EMBL:CAE39195.1};
OS   Bordetella parapertussis (strain 12822 / ATCC BAA-587 / NCTC 13253).
OC   Bacteria; Proteobacteria; Betaproteobacteria; Burkholderiales;
OC   Alcaligenaceae; Bordetella.
OX   NCBI_TaxID=257311 {ECO:0000313|EMBL:CAE39195.1, ECO:0000313|Proteomes:UP000001421};
RN   [1] {ECO:0000313|Proteomes:UP000001421}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=12822 / ATCC BAA-587 / NCTC 13253
RC   {ECO:0000313|Proteomes:UP000001421};
RX   PubMed=12910271; DOI=10.1038/ng1227;
RA   Parkhill J., Sebaihia M., Preston A., Murphy L.D., Thomson N., Harris D.E.,
RA   Holden M.T., Churcher C.M., Bentley S.D., Mungall K.L.,
RA   Cerdeno-Tarraga A.M., Temple L., James K., Harris B., Quail M.A.,
RA   Achtman M., Atkin R., Baker S., Basham D., Bason N., Cherevach I.,
RA   Chillingworth T., Collins M., Cronin A., Davis P., Doggett J., Feltwell T.,
RA   Goble A., Hamlin N., Hauser H., Holroyd S., Jagels K., Leather S.,
RA   Moule S., Norberczak H., O'Neil S., Ormond D., Price C., Rabbinowitsch E.,
RA   Rutter S., Sanders M., Saunders D., Seeger K., Sharp S., Simmonds M.,
RA   Skelton J., Squares R., Squares S., Stevens K., Unwin L., Whitehead S.,
RA   Barrell B.G., Maskell D.J.;
RT   "Comparative analysis of the genome sequences of Bordetella pertussis,
RT   Bordetella parapertussis and Bordetella bronchiseptica.";
RL   Nat. Genet. 35:32-40(2003).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; BX640435; CAE39195.1; -; Genomic_DNA.
DR   RefSeq; WP_003814946.1; NC_002928.3.
DR   EnsemblBacteria; CAE39195; CAE39195; BPP3912.
DR   GeneID; 50430140; -.
DR   KEGG; bpa:BPP3912; -.
DR   HOGENOM; CLU_090265_3_2_4; -.
DR   KO; K06077; -.
DR   OMA; GCAYNSS; -.
DR   BioCyc; BPAR257311:G1GSY-4069-MONOMER; -.
DR   Proteomes; UP000001421; Chromosome.
DR   GO; GO:0019867; C:outer membrane; IEA:InterPro.
DR   InterPro; IPR008816; Gly_zipper_2TM_dom.
DR   Pfam; PF05433; Rick_17kDa_Anti; 1.
PE   4: Predicted;

KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..31
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           32..167
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004294755"
FT   DOMAIN          75..116
FT                   /note="Rick_17kDa_Anti"
FT                   /evidence="ECO:0000259|Pfam:PF05433"
SQ   SEQUENCE   167 AA;  16548 MW;  7960A086DBDFD8EA CRC64;

  Query Match             100.0%;  Score 82;  DB 201;  Length 167;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CANPSASSGVYTYGQ 15
              |||||||||||||||
Db         33 CANPSASSGVYTYGQ 47


Applicants’ Arguments
11.     Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. Applicants argue: 
For at least the reasons set forth herein, Applicant respectfully disagrees with the Examiner. In particular, no rationale or motivation exists for combining the teachings of Parkhill and Castado to arrive at the invention of claim 1 with a reasonable expectation of success, especially in view of the claim amendments presented herein. This is not surprising because no reasonable expectation of success exists in the individual or combined teachings of Parkhill and Castado for the utilization of lipoproteins encoded specifically by SEQ ID NOS: 13 or 14 as Toll-like receptor 2 (TLR2) agonists and adjuvants for enhancing a Th17 and/or Th1 response in a subject. In fact, there is no teaching or suggestion in the aforementioned references to direct a person skilled in the art to explore TLR2 agonists and adjuvants for enhancing Th17 and/or Th1 responses.
To begin with, when viewed as a whole, Castado fails to provide any teaching or suggestion related to TLR2-activating lipopeptides derived from B. pertussis. In contrast, Castado discloses many genes and proteins with no evidence of their use as TLR2 agonists and adjuvants for enhancing a Th17 and/or Th1 response. For instance, Castado identifies “orf 48” as a “putative outer membrane lipoprotein transmembrane” without any indication that the protein could be utilized in accordance with the method of claim 1. See Table 1 of Castado.

As such, reasonably at most, it would have only been with the benefit of hindsight based on knowledge of this Application that a person skilled in the art would have the necessary motivation to combine Parkhill and Castado to arrive at the invention of amended claim 1. Applicant’s unpredictable results, which are commensurate in scope with amended claim 1, further affirm why no rationale or motivation exists for combining Parkhill and Castado to arrive at the claimed invention with a reasonable expectation of success.
In particular, Applicant unexpectedly discovered that lipoproteins encoded specifically by SEQ ID NO: 13 (e., “BP1569” and “LP1569”) and SEQ ID NO: 14 (.e., “BP2992” and “LP1569") acted as Toll-like receptor 2 (TLR2) adjuvants for enhancing a Th17 and/or Thl response in a subject. See, e.g., Paragraphs 109, 115 and 117 of the Application. In fact, Applicant has presented ample experimental results in the Application to establish such unexpected results. See, e.g., FIGS. 3A-3D, 4A-4C, 5A-5D, and Paragraphs 80-82 of the Application (demonstrating enhanced cytokine production by BP1569 in vivo). Also see FIGS. 6A-6C, 7A-7C, 8A-8C, and Paragraphs 83-85 of the Application (demonstrating that LP1569 enhanced activation of T cells and acted as an adjuvant in mice). Also see FIGS. 9A-9C, 10A-10B, 11, and Paragraphs 86-88 of
the Application (demonstrating that BP2992 induces cytokine production in dendritic cells and peripheral blood mononuclear cells).
Applicant also unexpectedly discovered that LP1569 and LP2992 act as adjuvants to promote Th17 responses, as well as Thl responses. See FIGS. 12-13 and Paragraphs 89-90 of the Application (demonstrating that both LP1569 and LP2992 act as adjuvants 
Nonetheless, any improper combination of Parkhill and Castado would have only amounted to trying to arrive at the invention of claim 1. However, it has long been established that trying to arrive at a claimed invention is not sufficient for establishing a prima facie case of obviousness, especially for inventions similar to the invention of claim 1, where there are an infinite number of unidentified and unpredictable solutions with no reasonable expectation of success. See M.P.E.P. § 2143(])(B). Also see Ortho-McNeil Pharmaceutical, Inc. v. Mylan Labs, Inc., 520 F.3d 1358 (Fed. Cir. 2008) (stating that where the claimed anti-convulsant drug had been discovered somewhat serendipitously in the course of research aimed at finding a new anti-diabetic drug, it would not have been obvious to try to obtain a claimed compound where the prior art did not present a finite and easily traversed number of potential starting compounds, and there was no apparent reason for selecting a particular starting compound from among a number of unpredictable alternatives.) Also see Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325 (Fed. Cir. 2010) (stating that an obvious to try rationale cannot be used to support a conclusion of obviousness if the possible options were not either known or finite). In addition, even if one wrongly assumes that the cited art provided "general guidance” on the invention of claim 1, such "general guidance” is insufficient as a matter of law to render the claimed invention as obvious. See Pharmastem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342

Office Response
12.     Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 
     In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
       In response to applicants' argument that Applicant respectfully disagrees with the Examiner. In particular, no rationale or motivation exists for combining the teachings of Parkhill and Castado to arrive at the invention of claim 1 with a reasonable expectation of success because it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of  Mills et al.  and Castado et al., to include the Bordetella pertussis lipoproteins taught by Parkhill et al.  in their immunogenic composition. 
    The motivation for including other sequences or protein comes from teaching of Castado et al. that recite “an immunogenic composition comprising at least or exactly two, three, four, five, six, seven, eight, nine or ten different Bordetella, preferably B. pertussis, antigens wherein the antigens are selected from at least two, three, four or five groups of proteins”.  
Ross et al. teach a method for enhancing a Th1 and /or Th17 response in a subject in need thereof.  Ross et al. do not specifically teach  TLR2.
         Mills et al. teach administering pharmaceutical composition of at least one Toll-like Receptor agonist to a subject wherein Toll-like Receptor agonist is Toll-like Receptor 2 used in the treatment and/or prevention of disease which is mediated by autoreactive Th1 and/or Th17 T cells.
Like Ross et al., Castado et al., teach a method for enhancing a Th1 response in a subject in need thereof comprising administering to the subject a lipoprotein obtainable from Bordetella pertussis, the lipoprotein having an N terminal signal peptide of less than 40 amino acids in length, wherein the lipoprotein is a Toll-like receptor 2 agonist, wherein the lipoprotein is a lipopeptide comprising the amino acid sequence of SEQ ID NO: 14. Parkhill provides the genome sequences of the  lipoprotein obtained from Bordetella pertussis, as described by Catado et al.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Parkhill et al.  teach lipoproteins from Bordetella pertussis having 100% identity to SEQ ID NOs: 13 and 14 (see below the sequence alignments) to the lipoproteins described by Castado et al.
 	Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention. 
  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the argument is not persuasive. 
Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references to obtain the instant invention. Ross et al. teach   that “Bacterial clearance mediated by Pa-induced Th17 cells was associated with cell  recruitment to the lungs after challenge. Finally, protective immunity induced by an experimental Pa could be enhanced by substituting alum with a TLR agonist that induces Th1 cells (see abstract pages 10-11). Mills et al. teach at least one Toll-like Bordetella pertussis and sequences 100% identical to SEQ IDs 13 and 14. Castado et al. teach a method for enhancing a Th1 response in a subject in need thereof by proteins of Bordetella pertussis using lipoproteins.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of  Mills et al.  and Castado et al., to include the Bordetella pertussis lipoproteins taught by Parkhill et al.  in their immunogenic composition. 
    The motivation for including other sequences   or protein comes from teaching of Castado et al. that recite “an immunogenic composition comprising at least or exactly two, three, four, five, six, seven, eight, nine or ten different Bordetella, preferably B. pertussis, antigens wherein the antigens are selected from at least two, three, four or five groups of proteins”.  
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to include or exclude adjuvants in an immunogenic composition or a system thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
    Therefore, Applicants arguments have not been found persuasive. 
Conclusion
13.     No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL SHAHNAN -SHAH/
Examiner, Art Unit 1645
February 9, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645